DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received December 13, 2018.
	Claims 1-23 are pending and have been examined.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, 
A selector for selecting a proposed new location on said street map… and for selecting a go signal
a first calculator being configured for selecting directly-affected commuters, indirectly-affected commuters and unaffected commuters amongst all said commuters, relative to said proposed new location, upon selecting said proposed new location; and for calculating best routes for said routine commutes of said directly-affected commuters
In claim 12,

a first calculator being configured for selecting directly-affected commuters, indirectly-affected commuters and unaffected commuters amongst all said commuters, relative to said proposed new location, upon selecting said proposed new location; and for calculating best routes for said routine commutes of said directly-affected commuters
In claim 21,
a selector for selecting a proposed new location on said street map for said structural element whose location being under planning; and for selecting a go signal
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1 and 12, the limitation, 
a first calculator being configured for selecting directly-affected commuters, indirectly-affected commuters and unaffected commuters amongst all said commuters, relative to said proposed new location, upon selecting said proposed new location; and for calculating best routes for said routine commutes of said directly-affected commuters

Applicant has not shown sufficient structure in the specification (as required for a means plus function) for either the selecting or the calculating step.  This is a requirement per the MPEP and related case law. See MPEP 2161.01.  Arguments that an algorithm is not required are not valid per the MPEP requirements.  It is noted, as is known in the art, that an algorithm can be described in any manner to show the necessary steps to perform the achieved result.  See the section from the MPEP below:
Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  35 U.S.C. 112 ]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b)  or the second paragraph of pre-AIA  35 U.S.C. 112  must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a).

MPEP 2161.01.  The lack of structure (algorithm) in the specification means that there is a lack of written description for these means plus function limitations.  
Claims 2-11 and 13-14 are rejected for being dependent on claims 1 and 12.  

Likewise, claim 21 is rejected for lack of written description in the limitation, "said computer and said display screen being also configured for calculating best routes to said proposed new location, by all said commuters affected by said proposed new location, and for associating respective routine commutes to all said commuters unaffected by said proposed new location."
Per claims 15 and 21, on January 7, 2019, the PTO released guidance on Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 USC 112.  See 84 Fed Reg 4, pages 57 – 63, Monday, January 7, 2019, available at: < https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28283.pdf >.  On page 61, it is explained that "a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date."  As explained on pages 61-62, "An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task,' … Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure….  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it… If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 USC 112(a) for lack of written description must be made.  See MPEP s 2161.01, subsection 1."  (emphasis added)
Applicant's specification does not sufficiently disclose how to calculate commute time or how to calculating best routes.  A search of the specification shows the following:
In par 048: 
The programming of the visual transportation calculator 20 uses available data and statistics to define a most probable number of citizens travelling by foot, by bike, by car or by buses. The transportation calculator 20 assigns a most probable mode of travel to each commuter. The transportation calculator 20 also assigns mixed modes of transportation to some individuals, according to a statistically correct representation of travelers. Examples of mixed modes are: bike and bus; bus and walk; and walk and car-share.

In par 052: 

The approach used in the preferred visual transportation calculator 20 is based on the best route between a specific address and a destination. In a default mode, the speed travelled along that route is calculated according to the four modes 24 of transport available; walking; biking; by car, or by bus. If one of these icons 24 is selected, only that modality is highlighted or displayed.

In par 077:

The transportation calculator 20 calculates the best routes to the new location, for all directly-affected commuters travelling to the new location. Based on the best routes, distance of travel, age of commuters; physical fitness of commuters, statistics, and availability of infrastructure, the transportation calculator 20 also makes assignments of traffic modes to each commuters. As can be seen in the above example, resulting travel time in one scenario is rather unpredictable before every commuters has  reached a respective destination.

There are no steps which disclose how commute time is calculated or how a best route is calculated.  Instead, what is described is that data and statistics are used; that four modes of transport are used to calculate a best route; and that several factors including distance of travel, age of commuters, and physical fitness of commuters are used to calculate a best route.  However, Applicant did not disclose in any form, not limited to but including steps, prose, or flowcharts, how these calculations were performed.  Therefore, Applicant has not provided sufficient written description for these calculation steps to show Applicant had possession of these calculation steps.  
Claims 16-20, 22, and 23 are rejected for being dependent on claims 15 or 21, respectively.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 12, Applicant has recited means (substitute) plus function language: "a first calculator being configured for selecting directly-affected commuters, indirectly-affected commuters and unaffected commuters amongst all said commuters, 
However, Applicant has not shown an algorithm in any form to fulfill the 112(f) requirement for structure to be in the specification.  See MPEP 2161.01: "A rejection under 35 U.S.C. 112(b)  or the second paragraph of pre-AIA  35 U.S.C. 112  must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a)."  Therefore, the claims are indefinite and rejected under 112(b).
Claims 2-11 and 13-15 are rejected for being dependent on claims 1 and 12.  
Therefore, claims 1-23 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure 
	Per Applicant's claims, 
Claims 1-14 and 21-23 are a system, which is a machine.
Claims 15-20 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A holistic approach to city planning, comprising a street map of a city, [presenting] icons of commuters [on] streets of said street map and icons of structural elements of said city on said street map; including at least one icon of a structural element whose location being under planning in said city; 

selecting a proposed new location on said street map for said structural element whose location being under planning; selecting directly-affected commuters, indirectly-affected commuters and unaffected commuters amongst all said commuters, relative to said proposed new location, upon selecting said proposed new location; and for calculating best routes for said routine commutes of said directly-affected commuters; - simultaneously [presenting] icons of said directly-affected commuters moving along said best routes, and icons of said indirectly-affected commuters and unaffected commuters moving along said respective routine commutes of said indirectly-affected commuters and unaffected commuters and – [presenting] icons of commuters moving along best routes and routine commutes according to itineraries of each of said best routes and routine commutes.
Per claim 12, the abstract idea is defined as:
A holistic approach to city planning, comprising:: [presenting] a street map of a city, icons of commuters [] along streets of said street map and icons of structural elements of said city on said street map; including at least one icon of a structural element whose location being under planning in said city; - a database of attributes of households in said city, including respective itineraries, departures and destinations of routine commutes on said street map of commuters in said households; selecting a proposed new location on said street map for said structural element whose location being under planning; selecting directly-affected commuters, indirectly-affected 
Per claim 15, the abstract idea is defined as:
A method of presenting a city planning project to a citizen, comprising the steps of: [presenting] to said citizen a street map of a city, a [] icon of an structural element under planning in said city; icons of commuters in said city including icons of directly-affected commuters travelling to said structural element in said city; calculating commute time by all said commuters along routine commutes of said commuters including commutes to said structural element; requesting said citizen to move said [] icon of said structural element to a new location, and requesting said citizen to initiate a calculation of said commute time by all said commuters; effecting calculation by street segments of said commute time by each of said commuters along routine commutes of said commuters including commutes to said new location of said structural element; displaying icons of commuters entering said city street in an aggregate manner along said street segments; repeating said step of effecting calculations and displaying icons 
Per claim 21, the abstract idea is defined as:
A holistic approach to city planning, comprising: [presenting] a street map of a city, icons of commuters [] along streets of said street map and icons of structural elements of said city on said street map; including at least one icon of a structural element whose location being under planning in said city; selecting a proposed new location on said street map for said structural element whose location being under planning;; - calculating best routes to said proposed new location, by all said commuters affected by said proposed new location, and for associating respective routine commutes to all said commuters unaffected by said proposed new location; - [presenting] icons of said commuters affected by said selection of said proposed new location, moving along said best routes and, icons of said commuters unaffected by said proposed new location moving along said respective routine commutes; -wherein said [presentation]  comprises three [] layers, in which said street map and structural elements of said city are [presented] on a first layer; said icons of commuters being [presented] on a second layer, [] on top of said first layer, and textual instructions and information by said computer being [presented] on a third layer [] on said second layer.
The abstract idea steps recited in claims 1, 12, 15, and 21 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The steps in these claims define a mental process as follows.  Though the claims have some distinction, they can be performed mentally.  Exemplary claim 1, one could mentally plan a city comprising a street map and icons of commuters and structural elements by using pen and paper.  Then, one could observe a database of attributes on paper, mentally.  One could then select a proposed new location for each structural element whose location was under planning, by making a mental judgment as to where the location would be.  One could then mentally select different consumers, through making a mental judgment, and one could simultaneously present icons by using pen and paper.  
Applicant has, in the specification, stated in par 002 that "the inter-relations between the factors involved are in most cases impossible to be calculated by pen and paper only."  However, Applicant has, first, stated this in a conclusory manner, without evidence. By listing types of data, which would have to be in numerical or variable form, Applicant assumes that this would be too numerous for paper, without explanation.  This is not persuasive because one can add and multiply many numbers together on paper.  Applicant's calculations are similar to the idea of words being used in a claim operating on data to solve a problem, which was found patent ineligible by the Federal Circuit.   SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas).  This is similar to Applicant's claims because Applicant, without reciting a mathematical relationship or formula, has claims which are reasonably drawn to calculating routes and using computers to display the results of the calculations.  Therefore, the mental process categorization would be maintained if this statement were argued.
Per claim 12, one could synchronize a travel speed of all said computers relative to a rhythm of a clock mentally, by observing and making calculations.
Claim 15 is similar to claim 1, however one could mentally request citizens to move icons by using pen and paper to issue instructions.  Requesting citizens to move icons is also be a certain method of organizing human activity because it is managing personal behavior or relationships or interactions between people.  See MPEP 2106.04(a).  
Per claim 21, one could use pen and paper to designate multiple layers and textual instructions on different layers.  
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 12, 15, and 21 above, mentally (or through organizing people), which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a 
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A system for:
a transportation calculator comprising;
a computer and a display screen being configured for generating an animated display, displaying
icons moving 
a first calculator being configured for
a selector for selecting and for selecting a go signal
upon selecting said go signal
said computer and said display screen being also configured for displaying icons

Claim 12 recites the following additional elements:
A system
A transportation calculator, comprising
a computer and a display screen being configured for generating an animated display
displaying icons
icons moving
a selector for selecting
and for selecting a go signal
a first calculator being configured for selecting
said computer and said display screen being configured for
upon selecting said go signal
simultaneously displaying icons moving
said computer and display screen also comprising a clock being configured for
Claim 15 recites the following additional elements:
Displaying
A movable icon
using a transportation calculator
by said transportation calculator
synchronizing a travel speed of icons
Claim 21 recites the following additional elements:

a transportation calculator, comprising: a computer and a display screen being configured for generating an animated display, displaying
icons moving
a selector for selecting
and for selecting a go signal
said computer and said display screen being also configured for calculating
said computer and display screen being further configured for simultaneously displaying icons
upon selecting said go signal
animated display 
displayed on a layer
superimposed layers, overlaid layers
These elements are merely instructions to apply the abstract idea to a computer because the elements of a calculator, moving icons, selecting a go signal, a computer and display screen, animated display, displaying on layers and superimposed layers, are merely using computer elements in their ordinary capacity for tasks of the abstract idea.  Particularly, the instructions related to display and icons are similar to generating a second menu from a first menu and sending the second menu to another location, Apple v Ameranth, or requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures v Cap One Bank.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract 
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(f).
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  Applicants elements in combination recite no more than a computer and movable or animated features of a computer that are not significantly more than the abstract idea because they are merely computer elements applied to the abstract idea.  
Therefore, Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2-11, 13, 14, 16-20, 22, and 23 further define the abstract idea and further recite display elements (such as in claim 22 where elements are displayed in "three dimensional mode") but do not recite a practical application or significantly more than the abstract idea.   

Claims Allowable over Prior Art
Although there is a 101 rejection outstanding, the claims are allowable over prior art because the best available prior art does not teach all the limitations of Applicant's claims.  The following is the best available prior art found in a thorough search:
	Schmelzer et al., US PGPUB 2019/0277642 A1, teaches in pars 032-033 individual trip data and scoring individual trips.  However, Schmelzer does not teach a database of attributes of households in said city, including respective itineraries… in said households.  Schmelzer also does not teach a screen being configured for generating an animated display, displaying a street map of the city…Therefore, Schmelzer does not teach all the limitations of Applicant's claims.
	Fowe et al., US PGPUB 2019/0113356 A1, teaches in par 035 that "DFC" corridors are generated by identifying vehicle traffic patterns.  (DFC means Drone or Flying Cars).  However, like Schmelzer, Fowe does not teach a database of attributes of households in said city, including respective itineraries… in said households.  Fowe also does not teach a screen being configured for generating an animated display, displaying a street map of the city…Therefore, Fowe does not teach all the limitations of Applicant's claims.
	Wilson, US PGPUB 2015/0266455 A1, teaches in pars 059-060 that paths for road models are designed, and these can be designed for a peer group of drivers (multiple drivers).  See par 0123.  However, Wilson does not teach a database of attributes of households in said city, including respective itineraries… in said households.  Wilson also does not teach a screen being configured for generating an 
	Calinao et al., US PGPUB 2018/0364059 A1, teaches a display of walking route recommendations including a visual navigation, and teaches that the walking recommendations are superimposed on maps.  See pars 097-099.  However, Calinao does not teach a database of attributes of households in said city, including respective itineraries… in said households.  Calinao also does not teach a screen being configured for generating an animated display, displaying a street map of the city…Therefore, Calinao does not teach all the limitations of Applicant's claims.
	Zang et al., CN 107481176 A, teaches a city planning with an interactive system.  However, Zang does not teach all the limitations of Applicant's claims.  
	Moreira, "Black Arcs: Digital Tool for Land Use," Entrevestor [online], published on Jan 26, 2018, available at: < https://entrevestor.com/home/entry/black-arcs-digital-tool-for-land-use >
	Teaches the software solution as recited in the claims, including that buildings can be moved in the simulator.  The article describes in general terms elements of the invention disclosed by the Inventors, because it is about the company founded by the Instant Inventors. But does not teach a database of attributes of households in said city, including respective itineraries… in said households, and does not teach other limitations in the independent claims.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689